DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claim 1, in the reply filed on 30 July 2021 is acknowledged.
Applicant’s election of Species B: Formula (II) or 11-ketotestosterone in the reply filed on 30 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). A search of the elected species did not identify prior art disclosing this subject matter, and the prior art applied below is directed to a non-elected species of linking claim 1.
Claims 2-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: Tables 6 and 7 are not fully legible (pages 18-19). See the question marks used in the publication of the instant application (US 2020/0283469) indicating illegible data.  
Appropriate correction is required.

Claim Interpretation
The broadest reasonable interpretation of the three choices of compound recited in claim 1 requires at least seven deuterium atoms, as opposed to (exactly) seven deuterium atoms.
Each of Chemical Structure Formulae (I) to (III) are skeletal structures that explicitly illustrate seven deuterium atoms (2H), explicitly illustrate oxygen atoms (O), and implicitly illustrate carbon atoms via the vertices of line segments. Hydrogen atoms attached to carbon are do not specify particular isotopes for oxygen, carbon, or hydrogen. An atom without a specified isotope is generic to any isotope of the specified atom.
Table 1 of the specification (page 9) identifies Chemical Structure Formula (I) as [2, 2, 4, 6, 6, 16, 16,-D7] 11-ketoandrostenedione, Chemical Structure Formula (II) as [2, 2, 4, 6, 6, 16, 16,-D7] 11-ketotestosterone, and Chemical Structure Formula (III) as [2, 2, 4, 6, 6, 16, 16,-D7] 11β-hydroxytestosterone. One of ordinary skill in the art would understand each of [2, 2, 4, 6, 6, 16, 16,-D7] 11-ketoandrostenedione, [2, 2, 4, 6, 6, 16, 16,-D7] 11-ketotestosterone, and [2, 2, 4, 6, 6, 16, 16,-D7] 11β-hydroxytestosterone to have seven atoms of deuterium. However, Table 1 is not interpreted as a special definition of the claimed formulae. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the recited choices of claim 1 are not required to be [2, 2, 4, 6, 6, 16, 16,-D7] 11-ketoandrostenedione, [2, 2, 4, 6, 6, 16, 16,-D7] 11-ketotestosterone, and [2, 2, 4, 6, 6, 16, 16,-D7] 11β-hydroxytestosterone.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoppee ("Line widths of nuclear magnetic resonance signals of tertiary methyl groups," Tetrahedron Volume 22, Supplement 8, 1966, Pages 421-442; IDS).
1H and 2H) at natural isotopic abundance.

    PNG
    media_image1.png
    358
    539
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In steroid IX, the hydrogen substituents at ring positions 12 and 13 are 2H, while in the claimed Chemical Structure Formula (I), these positions do not have a hydrogen isotope specified. Because the implicit hydrogen substituents at ring positions 12 and 13 of Chemical Structure Formula (I) are interpreted as being generic to any isotope of hydrogen (see claim interpretation section above), steroid IX anticipates a stable isotope-labelled compound represented by Chemical Structure Formula (I) because 2H is an isotope of hydrogen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Landvatter ("Stable Isotope Labeled Standards. Comparison of Deuterium, 13C and 15N Isotopic Labels in Mass Spec Internal Standards." 2016 IsoSciences) lists a number of deuterium-labeled steroid internal standards available from IsoSciences, including androstenedione-d7 (page 5).

Furuta ("Syntheses of stable isotope-labeled 6β-hydroxycortisol, 6β-hydroxycortisone, and 6β-hydroxytestosterone," Steroids 2003) discloses the synthesis of deuterated steroids including androstenedione-d8 (11, page 700) and testosterone-d9 (12, page 700).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE ADAMS/Examiner, Art Unit 1797